DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6-9, 11, 15-19, 22 and 23 of U.S. Patent No. 10,472,783. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current claims and the patented claims disclose a plow blade mounted to the front of a known vehicle wherein the wheels are independently rotatable and the plow blade has a proximal portion, a distal portion, two horizontal pivot axes and a vertical pivot axis.  Both sets of claims further disclose a spreader unit, a liquid sprayer unit, a control panel, actuators and valves for controlling the hydraulic components of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-21, 24, 25, and 29-32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kost et al. (6,276,075) in view of Doornek et al. (6,050,008).


Regarding claim 14, Kost et al. discloses a snow removal system comprising:
A vehicle (not shown) comprising:
A frame having a front end, a rear end, a first side extending between the front end and the rear end, and a second side extending between the front end and the rear end (inherent aspects of a vehicle, see patents incorporated by reference)
A first plurality of rotating elements mounted on the first side of the frame and a second plurality of rotating elements mounted on the second side of the frame, wherein the first plurality of rotating elements and the second plurality of rotating elements are configured to drive the vehicle over a supporting surface (inherent aspects of a vehicle, see patents incorporated by reference)
A power source(inherent – see patents incorporated by reference) operative connected to the first plurality of rotating elements and the second plurality of rotating elements 
Controls (40/42) operatively connected to the power source to control rotation of the first plurality or rotating elements independent of the second plurality of rotating elements (column 7 lines 38-49)
A snow plow (12)
A mount movably connecting the snow plow to the frame, the mount comprising:
A proximal end portion (15) pivotably mounted about a first substantially horizontal axis to the front end of the vehicle
A distal end portion mounted about a second substantially horizontal axis to the snow plow 





Regarding claim 15, the combiantion discloses a pitch actuator (46) mounted to the front end of the frame and configured to move the snow plow between a down positon and an up position by causing the snow plow to rotate about the first substantially horizontal axis.

Regarding claim 16, the combination discloses a standing platform (22) arranged rearward of the power source.

Regarding claim 17, the combination discloses that the vehicle is free of a seat for an operator.

Regarding claims 18 and 20, the combiantion discloses that the controls (40) are mounted atop a substantially vertical structure arranged forward of at least a portion of the standing platform and comprise an uppermost portion of the vehicle (Figure 1).

Regarding claims 19, 29 and 30, the combination discloses the device as described above with respect to claim 14 and further discloses a substantially vertical structure 

Regarding claim 21, the combination discloses that the first plurality of rotating elements include a first pair of wheels in contact with the supporting surface and the second plurality of rotating elements includes a second pair of wheels in contact with the supporting surface.

Regarding claim 24, the combination discloses that the power source includes a hydraulic pump (50) in fluid communication with a source of hydraulic fluid.

Regarding claim 25, the combination discloses a pitch hydraulic cylinder (46) in fluid communication with the source of hydraulic fluid and configured to move the snow plow between a down position and an up position by causing the snow plow to rotate about the first substantially horizontal axis.

Regarding claim 31, the combination discloses that the controls (40) are mounted atop a substantially vertical structure arranged forward of at least a portion of the standing platform and comprise an uppermost portion of the vehicle (Figure 1).

Regarding claim 32, the combinaiton discloses a mount movably connecting the snow plow to the frame, the mount comprising:
A proximal end portion (15) pivotably mounted about a first substantially horizontal axis to the front end of the vehicle
A distal end portion pivotably mounted about a second substantially horizontal axis to the snow plow (Doornek – 148)
The distal end portion being pivotable relative to the proximal end portion about a substantially vertical axis (Doornek – 124)





Claims 26-28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (9,592,862) and Doornek (6,050,008) as applied above and further in view of Applicant’s disclosure.

Regarding claims 28 and 33, the combination discloses the invention was described above, but fails to disclose individual operable hydraulic motors each being coupled to a respective rotating element of the first and second pluralities of rotating elements.  Like the combination, Applicant discloses a commercially available tractor (20) with a rear operator platform, a vertical operator control station and 4 rotating elements for supporting the frame.  Applicant discloses that such a tractor is old and well known in the art.  Applicant further discloses that the hydraulic system of the vehicle shown in Figure one has a hydraulic system (Figure 7) that is well known in the art.  This system includes individual hydraulic motors to control each of the rotating assemblies.  It would have been obvious to one of ordinary skill in the art to either mount the blade assembly of Pugh on the tractor disclosed by the applicant as admitted prior art or to utilize the hydraulic system disclosed on the vehicle disclosed by Pugh as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claims 26 and 27, the combination fails to specifically disclose that the pitch and yaw cylinders shown in Pugh are part of the same hydraulic system used to operate the hydraulic wheel assemblies.  The examiner takes Official Notice that it is old and well known in the art to use a single hydraulic system and valves to operate multiple different hydraulic components on a single vehicle.  Utilizing a second hydraulic motor/system complicates things unnecessarily and increases the cost of the device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a single hydraulic system to control both the wheel assemblies and the pitch/yaw actuators in the combination of Pugh and applicant’s admitted prior art.


Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (9,592,862) and Doornek et al. (6,050,008) as applied above and further in view of Kampert (3,065,556).

Regarding claim 22, the combination discloses the invention as described above, but fails to disclose a spreader system including a rotating spreader element mounted to the frame to dispense salt downwardly in front of the first plurality of rotating elements and second plurality of rotating elements.  Like the combination, Kampert also discloses a plow blade member mounted to the front of a wheeled tractor vehicle.  Unlike the combination, Kampert further discloses a spreader system with rotating spreader located between the plow and the wheel assemblies for dispensing salt onto the roadway (Figure 1, column 1 line 25-34).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a salt spreader rearward of the blade of the combination as taught by Kampert as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) as it would allow for increase snow removal capabilities by melting snow and would provide better traction for the wheeled vehicle.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (9,592,862) in view of Doornek et al. (6,050,008) and Kampert (3,065,556) as applied above and further in view of and Kime (6,446,879).
Regarding claim 23, the combination discloses the invention as described above, but fails to disclose a spreader system including a means for dispensing snow melting materials in front of the rotating elements and behind the plow.  Like the combination, Kampert also discloses a plow blade member mounted to the front of a wheeled tractor vehicle.  Unlike the combination, Kampert further discloses a spreader system with rotating spreader located between the plow and the wheel assemblies for dispensing salt onto the roadway (Figure 1, column 1 line 25-34).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a salt 

While the combination discloses the invention as described above, it fails to disclose a liquid storage and spray system for melting snow and ice.  Like the combination, Kime also discloses a snow removal system with a granular spreader located behind the plow for dispensing salt for aiding in melting snow/ice and improving road traction. Unlike the combination, Kime also discloses a liquid storage and sprayer system located adjacent the granular spreader to aid in snow melting/traction on the roadway.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a sprayer system with liquid storage adjacent the granular spreader in the combination as taught by Kime to provide increased snow melting capabilities and to increase the traction on the roadway as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Claims 14 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doornek et al. (6,050,008) in view of Weagley et al. (8,191,288).

Regarding claim 14, Doornek discloses a snow removal system comprising:
A vehicle comprising:
A frame (car frame) having a front end, a rear end, a first side extending between the front end and the rear end, and a second side extending between the front end and the rear end (inherent aspects of a vehicle, see patents incorporated by reference)
A first plurality of rotating elements (rear wheels not shown) mounted on the first side of the frame and a second plurality of rotating elements mounted on the second side of the frame, wherein the first plurality of rotating elements and the second 
A power source (inherent) operatively connected to the first plurality of rotating elements and the second plurality of rotating elements 
Controls operatively connected to the power source to control rotation of the first plurality or rotating elements independent of the second plurality of rotating elements (inherent aspects of Front wheel drive vehicles/cars)
A snow plow (144)
A mount movably connecting the snow plow to the frame, the mount comprising:
A proximal end portion (48/72) pivotably mounted about a first substantially horizontal axis (Fhitch – Figure 1) to the front end of the vehicle
A distal end portion (102) pivotally mounted about a second substantially horizontal axis (148) to the snow plow 
The distal end portion being pivotable relative to the proximal end portion about a substantially vertical axis (124)

While Doornek discloses the invention as described above, it fails to specifically disclose that the vehicle is a skid steer.  Like Doornek, Weagley discloses mounting a snowplow on a vehicle.  Unlike Doornek, Weagley discloses that it is known in the art to mount snowplows on a variety of different vehicles including but not limited to skid steers (column 1 lines 8-14).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to mount the plow of Doornek to a skid steer as taught by Weagley as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claim 34, the combination discloses that the first substantially horizontal axis is in front of at least a portion of a front most rotating element of the first plurality of rotating elements.
Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/28/21 have been fully considered but they are not persuasive.  Applicant argues that Pugh which a granted on March 14, 2017 does not quailify as prior art since the current application was file March 2, 2016.   Pugh, however, was previously published on February 25, 2016 (PGpub 2016/0052567) which qualifies it as prior art under U.S.C 102(a)(1).

Regarding applicant’s argument that Pugh fails to specifically disclose that the distal end portion is pivotal relative to the snow plow about a horizontal axis or that a distal end portion is pivotable relative to a proximal end portion about a vertical axis the examiner notes that the ability of a plow to pivot about a horizontal axis with respect to a frame element (i.e. a trip function) and the ability of a proximal portion of a frame member to pivot about a vertical axis with respect to a distal portion of a frame member (plow angling) in a snow plow is well known in the art.  The elements pointed to in the previous office action appear to be angling cylinders and a trip spring/cylinder.  The examiner maintains that these elements are widely known and used in the art but has included Doornek et al. (6,050,008) in the rejection about and made the current office action Non-Final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671